Citation Nr: 0838379	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-09 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 
administrative decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which denied 
entitlement to the benefit currently sought on appeal.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in October 2007.  A transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran was discharged after three years of active 
duty on August 30, 1992; her basic delimiting period for 
receiving Chapter 30 educational benefits expired on 
September 1, 2002.

2.  The veteran's application for an extension of the 
delimiting period was received on September 19, 2003, more 
than one year from the date on which her original period of 
eligibility ended and beyond one year from the date on which 
her physical disability no longer prevented her from pursuing 
an educational program.


CONCLUSION OF LAW

The criteria for extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond September 1, 
2002, have not been met.  38 U.S.C.A. § 3031 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.1033(c), 21.7050, 21.7051 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2008).  It does not appear, however, 
that these duties are applicable to claims such as the one at 
issue.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the U.S. Court of Appeals for Veterans Claims (Court) 
held that these expanded duties are not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.  
Similarly, the statutes at issue in this appeal are not found 
in Chapter 51 (but rather, in Chapter 30).  Note also that 
these notice and duty to assist provisions do not apply 
where, as here, the issue presented is one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See also, VAOPGCPREC 5-2004 (June 23, 2004).

The veteran seeks an extension of the delimiting date for 
Chapter 30 educational assistance.  In general, VA will not 
provide basic educational assistance or supplemental 
educational assistance to a veteran or service member beyond 
10 years from the later of the date of the veteran's last 
discharge or release from a period of active duty of 90 days 
or more of continuous service.  38 C.F.R. § 21.7050(a).

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

VA must receive a claim for an extended period of 
eligibility, by the later of the following dates: (1) one 
year from the date on which the veteran's original period of 
eligibility ended; or (2) one year from the date on which the 
veteran's physical or mental disability no longer prevented 
him or her from beginning or resuming a chosen program of 
education.  38 C.F.R. § 21.1033(c).

In this case, the veteran separated from service on August 
30, 1992; as such, the period of eligibility for Chapter 30 
benefits ended on August 31, 1992.  However, the service 
department has identified her delimiting date as September 1, 
2002.  Thus, the application for an extension of the 
delimiting date must have been received by whichever is 
later: September 1, 2003, or one year from the date when the 
veteran's disability no longer prevented her from resuming 
her education.

VA received the veteran's application for an extension on 
September 19, 2003, after the September 1, 2003 deadline.  
Therefore, the question becomes on what date was the veteran 
no longer prevented from beginning or resuming a chosen 
educational program due to disability.

The veteran contends that she was unable to resume a program 
of study due to her service connected asthma (also identified 
as reactive airway disease).  A statement from a VA physician 
supports her contention that, during the time the veteran was 
under his care, she would have been unable to have enrolled 
in any structured scholastic program due to her severe 
asthma, multiple emergency room visits, and numerous 
exacerbations.  An October 2005 statement from the veteran's 
reflects that, after her asthma condition was under control, 
she was able to return to work at a childcare facility in 
1996.  However, a January 2006 statement written 
communication from the veteran as well as her hearing 
testimony reflect her contention that her illness prevented 
her from attending school from August 1992 until June 2000, 
when her triggers were identified and treated.  At this time, 
she entered the Vocational Rehabilitation Program and got a 
degree in healthcare management.  The veteran concludes that 
she tried to get a job in that field and was unable to find 
work so she decided to apply for the Montgomery GI Bill and 
go back to school, at which juncture, she was notified that 
she was too late and proceeded to request and extension of 
her Montgomery GI Bill.  

The veteran has not indicated that there is outstanding 
evidence that supports her claim.  Instead, she relies on the 
above described argument regarding her asthma.  This evidence 
includes her statement that her asthma was under control and 
she returned to work in 1996 or, alternatively, in 2000.  
Accordingly, based on her own statements, she was not 
prevented from resuming her education due to physical 
disability after June 2000, at the latest, and prior to the 
September 1, 2002 deadline.

As indicated above, the application was received on September 
19, 2003.  Accordingly, because the application for an 
extension was not timely submitted, the extension is barred 
by law.

The Board acknowledges the difficulties, both financial and 
physical, which the veteran has endured as a result of her 
service connected asthma.  However, as the veteran's 
application for an extension was received beyond one year 
from the date on which her original period of eligibility 
ended and beyond one year from the date on which her physical 
disability no longer prevented her from pursuing an 
educational program, the application must be denied.


ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond September 1, 
2002, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


